Citation Nr: 1615899	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-03 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee arthritis and subsequent right total knee replacement, as secondary to service-connected total left knee arthroplasty.  

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

3.  Entitlement to an initial compensable disability rating for service-connected headaches, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2010, April 2011, January 2013 and April 2015 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is in the Veteran's file. 

Of note, in the April 2015 rating decision, the RO granted service connection for headaches NOS, and assigned a noncompensable rating, effective November 20, 2014.  In March 2016, the Veteran filed a timely notice of disagreement (NOD).  The RO has yet to issue a statement of the case (SOC) in response to the Veteran's NOD.

The issues of entitlement to a compensable disability rating for service-connected bilateral hearing loss and entitlement to an initial compensable disability rating for service-connected headaches NOS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his right knee arthritis and subsequent right total knee replacement is caused by his service-connected total left knee arthroplasty.


CONCLUSION OF LAW

The criteria for service connection for right knee arthritis and subsequent right total knee replacement, as secondary to service-connected total left knee arthroplasty, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Although this is the general standard for service connection, the Veteran primarily contends that he developed a right knee condition as a result of his already service-connected left knee condition.  Thus, in addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts that he had to overcompensate for his left knee condition with his right knee, eventually causing him to undergo a total right knee replacement.  

An October 2008 radiologic examination report from Brooke Army Medical Center shows an impression of moderate right knee bicompartmental degenerative joint disease.  A January 2011 Operation Report shows that the Veteran underwent a right total knee arthroplasty.  

A February 2011 VA examination report shows that the Veteran reported weakness, swelling, giving way and pain in his right knee and difficulty with standing and walking prior to a right knee replacement.  It was noted that the Veteran walked with an antalgic gait.  The abnormal gait was due to knee pain.  

Upon examination, there was tenderness found in the right knee.  The Veteran's right knee flexion was to 110 degrees and extension was to 0 degrees.  A diagnosis of a right knee arthroplasty with scar, with a subjective factor of pain was provided.  The VA examiner opined that the Veteran current "left" knee arthroplasty was less likely related to service (later changing "left" to "right" in an addendum of the same day).  The VA examiner next opined that the current diagnosis was not service related because medically it was impossible to relate the two conditions.  The VA examiner noted a review of the Veteran's medical records, to included records dated on September 30, 2008, October 2, 2008, October 5, 1992 and February 4, 1977, noting that there was no mention of the right knee condition in these records.  The VA examiner stated that a review of the medical records demonstrated clearly a left knee injury in service following a jeep accident.  There was, however, no documentation of the right knee condition in the medical records reviewed.  The right knee condition obviously was a result of long-standing right knee arthritis.  The VA examiner stated that there was no evidence to indicate the onset of the right knee arthritis and that the arthritis and subsequent knee arthroplasty was more likely related to obesity.  

In a May 2011 medical note, a Brooke Army Medical Center examiner stated that he was currently following the Veteran for postoperative care from his total knee arthroplasty.  It was noted that the procedure was performed to treat long standing osteoarthritis.  The medical examiner noted that the Veteran had injured his left knee while in service, developing osteoarthritis which led to left total knee replacement.  This condition resulted in an antalgic, compensatory gait which reasonably caused the degeneration of the Veteran's right knee.  The medical examiner opined that the Veteran's right knee osteoarthritis was a result of his left knee injury and subsequent compensation.  

In an August 2012 medical note, the same medical examiner from Brooke Army Medical Center noted a review of the Veteran's service medical records and opined that it was at least as likely as not that the right knee osteoarthritis (and subsequent arthroplasty) was a result of the Veteran's left knee injury and subsequent compensation.  

The Veteran was afforded another VA examination in May 2014.  The Veteran's right knee flexion was to 130 degrees and extension was to 0 degrees.  A diagnosis of right knee total knee arthroplasty stable joint was provided.  

The VA examiner opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The VA examiner stated that there were conditions that provided greater than or equal to 50% determinations that one extremity caused or had potential to cause osteoarthritis in another extremity.  These included asymmetric knee loading in advanced unilateral hip osteoarthritis; symptoms in the opposite or uninjured leg to include trendelenburg sign and trendelenburg lurch, antalgic, paralytic limp or limping or limb length discrepancy, in which the Veteran did not have any issue or problems; and patellectomy of the knee cap with loss or muscle strength, which the Veteran did not have.  The VA examiner noted that unless the surgery carried out on the left knee resulted in a significant limp over a long period of time, greater than a few months, that it was "unlikely there would be an aggravation of the pre-existing arthritis of the right knee shown bilateral tricompartmental 2008."

The VA examiner also stated that post-traumatic osteoarthritis of the knee is common following meniscectomy; osteoarthritis often developed fifteen to twenty years later following meniscectomies or earlier.  It was not uncommon for a worker to undergo surgery in one knee and claim months or years later, pain [and] degenerative change in the opposite knee.  He noted that the Veteran claimed taking more weight on one or the other knee.  The VA examiner noted that unless there was a major complication of surgery where the gait pattern had resulted in major post-surgical limp over a prolonged period of time, then it was unlikely there would be any detrimental effect on the opposite uninjured knee.  The VA examiner also noted that having been diagnosed with osteoarthritis in one knee does not mean that you will develop arthritis in the opposite knee. 

In a December 2014 addendum, the VA examiner stated that the original opinion given had some flaws, however, it was accurate in that the Veteran's left knee did not cause his right knee pathology.  Evidence based medicine had shown that one joint did not affect the other joint or the spine.  It had also shown that leg length as well as gait did not affect the opposite joint.  It had also shown that "compensory" differences did not exist and did not cause any joint pathology.  It was noted to see "Symptom in the Opposite or Uninjured Joint" by Dr. Ian Harrington, 2005.  

At the Veteran's February 2016 videoconference hearing, he reported injuring his left knee in 1977 and undergoing surgery while in service.  He noted that since the injury in service, and until 2008 when he had a total left knee replacement, his left leg was shorter than his right leg.  He noted that after the surgery, the effect was the opposite and it caused a severe problem in his right knee.

In view of the totality of the evidence, to include the current findings of a right knee disorder and previous award of entitlement to service connection for service-connected total left knee arthroplasty, the Board finds that the Veteran's right knee arthritis and subsequent right total knee replacement is the proximate result of his service-connected total left knee arthroplasty.  The cumulative evidence of record discussed at length is at least in equipoise.  The Board is mindful of the negative February 2011 and May 2014 VA opinions and the December 2014 addendum; however, those opinions only serve to place the medical evidence in a state of relative equipoise with the private medical opinions provided in May 2011 and August 2012.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is competent medical evidence both in favor of and against the claim of secondary service connection, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  As such, after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a right knee condition that is related to his service-connected total left knee arthroplasty.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for right knee arthritis and subsequent right total knee replacement, as secondary to service-connected total left knee arthroplasty is granted.  


REMAND

Initially, as noted in the introduction, the Veteran filed a timely NOD with regard to an April 2015 decision which granted service connection for headaches NOS.  However, the RO has not issued a SOC with regard to the issue.  Where a claimant files a notice of disagreement and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

With regards to the Veteran's claim for an increased rating for bilateral hearing loss, at his February 2016 videoconference hearing, the Veteran reported that he had received new hearing aids since his last VA examination in March 2014.  He equated that without them, it was like he was in a closet "walking around just feeling where [he] is going."  

The Board notes that after the February 2016 videoconference hearing, the Veteran submitted additional evidence with a waiver of consideration by the RO.  The additional evidence included a VA audiology consult dated in January 2016.  While audiological evaluation and speech discrimination results were provided, the test did not use the Maryland CNC test as required by VA regulations.  See 38 C.F.R. § 4.85(a).  Instead, it is noted that a "CIDW-22" word list was used.  Therefore, his speech discrimination results from this evaluation are not valid for VA rating purposes.  

Because there may have been changes in the Veteran's condition since his last VA examination, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC on the issue of entitlement to an increased rating for his service-connected headaches NOS.  The Veteran must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of this issue.  If, and only if, an appeal of the issue is perfected, return the appeal to the Board.

2.  Schedule the Veteran for an audiology evaluation to determine the severity of his bilateral hearing loss.  The necessary tests must be accomplished and the examiner must specifically comment on the effects of the Veteran's hearing loss on his daily activities.  A rationale for any opinion expressed must be provided.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


